 1                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8

 9
                      UNITED STATES DISTRICT COURT
10                   CENTRAL DISTRICT OF CALIFORNIA
11
     DIANA SOLORIO, Individually and         Case No.: 2:19-cv-05473-AB-PLA
12   On Behalf of All Others Similarly
13   Situated,                               ORDER APPROVING JOINT
                                             STIPULATION OF DISMISSAL
14                                           WITH PREJUDICE
15               Plaintiff,
                                             Judge: Hon. André Birotte Jr.
16        vs.
17                                           Complaint Filed: June 24, 2019
     SEMPRIS, LLC d/b/a PROVELL,
18   INC. d/b/a TASTE FOR SAVINGS;
     and DOES 1 through 10, inclusive,
19

20

21              Defendants.

22

23

24

25

26

27

28                                       1
           Having reviewed and considered the Joint Stipulation of Dismissal With
 1

 2   Prejudice, the Court hereby orders that Plaintiff Diana Solorio’s Complaint be
 3
     dismissed with prejudice as to Plaintiff’s individual claims and without prejudice
 4
     as to the claims of the putative class members.
 5

 6         Under Federal Rule of Civil Procedure Rule 41(a)(1)(A)(ii), the parties to an
 7
     action may dismiss the action without a court order by filing a stipulation of
 8
     dismissal signed by all parties who have appeared in the action.
 9

10         Federal Rule of Civil Procedure 23(e) provides that the claims of a certified
11
     class “may be settled, voluntarily dismissed, or compromised only with the court’s
12

13
     approval.” Because no class has been certified in this action, the requirements of

14   Rule 23(e) do not apply to the Joint Stipulation.
15
           The Court concludes that it is appropriate to approve the Joint Stipulation
16

17
     and to dismiss Plaintiff’s individual claims with prejudice.

18         IT IS SO ORDERED.
19

20

21   Dated: October 10, 2019                       ____________________________

22                                                 The Honorable André Birotte Jr.
23                                                 U.S. District Court Judge

24

25

26

27

28                                             2
